DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 October 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the plurality of hardware keys are arranged along either one of a left side or a right side of a side surface of the operating portion when the display screen is viewed from the front side.” (in claim 4, at lines 9-11) and “wherein the plurality of hardware keys are provided so that the plurality of the hardware keys are positioned in a range of 20 mm or more and 70 mm or less from either one of a left side or a right side of the side surface of the operating portion when the display screen is viewed from the front side.” (in claim 16, lines 1-5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 8, 9, 10, 11, 16, 17, 18, 19 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 4, at lines 9-11 recites “wherein the plurality of hardware keys are arranged along either one of a left side or a right side of a side surface of the operating portion when the display screen is viewed from the front side.”, is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Therefore, claim 4 is failing to comply with the written description requirement. 

Claim 16, lines 1-5 recites “wherein the plurality of hardware keys are provided so that the plurality of the hardware keys are positioned in a range of 20 mm or more and 70 mm or less from either one of a left side or a right side of the side surface of the operating portion when the display screen is viewed from the front side.”, is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Therefore, claim 4 is failing to comply with the written description requirement. 

In the original filed specification in paragraph 0032 recites “Thus, the recessed portion 211 in which the key top 206 is provided on the back side of a left-side surface in FIG. 2 when the service person stands in front of the operating portion 201 shown in FIG. 2.” In par 0034, “three key tops 206a, 206b and 206c are positioned along and in parallel to the left-side surface of the operating portion case 210 shown in FIG. 2 at arbitrary positions (of about 20 mm to 70 mm from an end of the left side surface) within a distance of a range such that finger(s) of the service person reaches the key tops from the left-side surface of the operating portion case 210. Incidentally, as regards an arrangement of the key tops 206a, 206b and 206c within the range of about 20 mm to 70 mm from the end of the left-side surface, when a size of 95% of American men large in body dimension is taken as a basis, it is assumed that a length of a hand when the panel or the like is gripped is about 85 mm. For that reason, when the positions of the key tops are 85 mm or less from the end of the left-side surface, a forefinger, the distance is within a range such that a middle finger and a ring finger of the service person reach the key tops and can press the keys, and in this embodiment, the positions of the key tops are about 50 mm falling within the range of about 20 mm to 70 mm from the end of the left-side surface of the operating portion case 210.” In par 42, “the main switch 220 was provided on the right side of the operating portion 201, and the key tops 206 are provided on the back side close to the left-side surface of the operating portion 201, by the present invention is not limited to this arrangement. For example, a similar effect can be achieved even when the main switch 220 is provided on the left side of the operating portion 201 and the key tops 206 are provided on the back side close to a right-side surface of the operating portion 201.” 
Therefore, in claim 4, at lines 9-11, the claimed limitation of “wherein the plurality of hardware keys are arranged along either one of a left side or a right side of a side surface of the operating portion when the display screen is viewed from the front side.”, is not described in the specification, thus, failing to comply with the written description requirement. The claim (i.e., claim 4) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Therefore, in claim 16, lines 1-5, the claimed limitation of “wherein the plurality of hardware keys are provided so that the plurality of the hardware keys are positioned in a range of 20 mm or more and 70 mm or less from either one of a left side or a right side of the side surface of the operating portion when the display screen is viewed from the front side.”, is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Therefore, claim 16 is failing to comply with the written description requirement. 

Claims 5-6, 8-11 and 16-21 are rejected because they are dependent on rejected independent claim 4 above. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of keys" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is dependent on claim 12. However, claim 12 has been cancelled. 
Claims 2-3 are rejected because they are dependent on rejected claim 1 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (U.S. Patent Number 4,682,158).
Regarding independent claim 4, Ito et al. (U.S. Patent Number 4,682,158) discloses an image forming apparatus (see figures 1 and 2, i.e., copier 10, see col. 4, lines 10-22), comprising: an image forming portion (copier mechanism 10, see figure 1, and see col. 4, lines 10-22) configured to form an image on a sheet (i.e., recoding medium); and an operating portion (see figure 2, panel 54) including a display screen (CRT display 52) configured to receive an inputting by touch operation (see figure 2, note that operating portion panel 54 is configured to receive an inputting by touch operation, the claim is being interpreted to read as: an operating portion (see figure 2, panel 54) including a display screen (CRT display 52) configured to receive an inputting by touch operation) and a plurality of hardware keys (see figure 2) that includes a hardware key (i.e., serviceman key 74, see col. 4, lines 64-66) configured to start a maintenance mode of the image forming apparatus (see col. 4, lines 64-66, i.e., serviceman key 74 to be operated by a serviceman to display information necessary for the maintenance of the copier 10), the display screen (52) being provided on a front side of the operating portion (see figure 2), wherein the plurality of hardware keys are arranged along either one of a left side or a right side of a side surface of the operating portion when the display screen is viewed from the front side (note, since either one of a left side or right side is claimed, the claim limitation is met if only left side or right side is taught, in this case, in figure 2, the plurality of hardware keys are arranged along a right side of a side surface of the operating portion when the display screen is viewed from the front side, see figure 2).

Regarding claim 5, Ito et al. (U.S. Patent Number 4,682,158) discloses a controller (16 and/or 18) configured to cause the display screen (52) to display a service maintenance screen (see figs 10-12, 17, 2-21) in a case which the hardware key (74) to start the maintenance mode of the image forming apparatus is pressed down.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 6, 18, 16 and 10-11, 17, 8-9 and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, the closest prior art of record discussed in the non-final Office Action, dated 08/16/2021, namely, Ito et al. (U.S. Patent Number 4,682,158), and/or EPSON, Large Format Color Inkjet Printer, SERVICE MANUAL (Copyright 2008), pages 1, 2 and 73, do not disclose, teach or suggest, a hardware key provided on a back side of the display screen, wherein the plurality of keys is provided on a left side of a center of the operating portion with respective to a width direction of the image forming apparatus as viewed from the front side of the image forming apparatus, and wherein the plurality of keys is provided to the operating portion so that a center of each of the plurality of keys is positioned in a range of 20 mm or more and 70 mm or less from a left-side surface of an outer casing cover of the operating portion as viewed from the front side of the image 5forming apparatus, as recited in independent claim 1.
Claims 2 and 3 would be allowable because they are dependent on would be allowable independent claim 1 above.

The double patenting rejection is overcome and is withdrawn because claim 1 has been amended to now recite features that are not obvious in view of the claim(s) (i.e., claim 4) of the '879 Patent and EPSON. In particular, claim 1 recites "wherein the plurality of keys is provided on a left side of a center of the operating portion with respective to a width direction of the image forming apparatus as viewed from the front side of the image forming apparatus". This feature is not recited in the claims of the '879 Patent nor is the feature suggested by EPSON.

Regarding the double patenting rejection, independent claim 4 in this current pending patent application differs from the Patent, i.e., patent claim 1 of the US 10,944,879 Patent and EPSON in that independent claim 4 in this current pending patent application includes an operating portion including a display screen configured to receive an inputting by touch operation and a plurality of hardware keys, wherein the plurality of hardware keys are arranged along either one of a left side or a right side of a side surface of the operating portion when the display screen is viewed from the front side, while patent claim 1 of the ‘879 Patent includes a display screen which includes at least numeric keys, a start key configured to cause said image forming portion to start image formation, and a stop key configured to stop the image formation by said image forming portion, which are deleted and are not present in the currently pending patent application independent claim 4.

Regarding claim 6, the closest prior art of record, namely, Ito et al. (U.S. Patent Number 4,682,158),  does not disclose, teach or suggest, a connecting terminal to which a storing medium is connected, wherein when the hardware key to start the maintenance mode of the image forming apparatus is pressed down in a state in which the storing medium is connected to the connecting terminal, a screen to select whether or not a software update by a software stored in the storing medium is carried out is displayed on the display screen, as claimed in claim 6. 
Regarding claim 10, the closest prior art of record, namely, Ito et al. (U.S. Patent Number 4,682,158),  does not disclose, teach or suggest, wherein the operating portion further includes a cover that causes the plurality of the hardware keys to be in a covered state or an uncovered state, as recited in claim 10.

Regarding claim 16, the closest prior art of record, namely, Ito et al. (U.S. Patent Number 4,682,158),  does not disclose, teach or suggest, wherein the plurality of the hardware keys are provided so that the plurality of the hardware keys are positioned in a range of 20 mm or more and 70 mm or less from either one of the left side or the right side of the side surface of the operating portion when the display screen is viewed from the front side, as claimed in claim 16. 

Claims 18, 11, 17, 8-9 and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, because they are dependent on would be allowable claims 6 and 10 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677